      Case 16-13813-JNP                      Doc 79      Filed 02/20/21 Entered 02/20/21 08:36:23                                    Desc Main
                                                         Document Page 1 of 2
Printed on: 12/31/2020                                                                                                                       Page 1 of 2
ISABEL C. BALBOA [ICB-99001-00]

                                              IN THE UNITED STATES BANKRUPTCY COURT FOR
                                                       THE DISTRICT OF NEW JERSEY

                                         TRUSTEE'S REPORT OF RECEIPTS AND DISBURSEMENTS
                                                        For the period of 01/01/2020 to 12/31/2020
                                                              Case Number: 16-13813 (JNP)



                                                                                                                          Monthly Payment: $159.00
       Timothy Myers                                                                                                             Payments / Month: 1
       5 Revere Way                                                                                                    Current Trustee Comp.: 8.40%
       Sicklerville, NJ 08081-9686




                                     The following are receipts posted in this case within the above dates:

Date                     Amount       Date                  Amount      Date                     Amount       Date                       Amount
01/29/2020               $117.00      01/29/2020            $190.00     03/25/2020               $117.00      03/25/2020                 $117.00
04/22/2020               $117.00      07/07/2020            $117.00     08/26/2020               $220.00      09/24/2020                 $204.00
12/02/2020               $117.00




                                   The following are the creditors who are set up to be paid through this plan:
CL#     Creditor Name                                                   LVL        Claim Amt.         Amt. Paid.           Balance Due         Paid this
                                                                                                                                                 Period
0       TIMOTHY MYERS                                                  5                $0.00                $0.00               $0.00               $0.00
0       JEANIE D. WIESNER, ESQUIRE                                     13            $3,000.00        $3,000.00                  $0.00             $250.68
0       JEANIE D. WIESNER, ESQUIRE                                     13               $0.00                $0.00               $0.00               $0.00
1       AMERICAN EXPRESS                                               33               $0.00                $0.00               $0.00               $0.00
2       ATLANTIC CITY ELECTRIC COMPANY                                 33            $2,334.45             $134.16           $2,200.29              $51.02
3       BANK OF AMERICA                                                33               $0.00                $0.00               $0.00               $0.00
4       BANK OF AMERICA                                                33               $0.00                $0.00               $0.00               $0.00
5       CVI LOAN GT TRUST I                                            33               $0.00                $0.00               $0.00               $0.00
6       CAPITAL ONE BANK USA, N.A.                                     33               $0.00                $0.00               $0.00               $0.00
7       JPMORGAN CHASE BANK, N.A.                                      33               $0.00                $0.00               $0.00               $0.00
8       LVNV FUNDING, LLC                                              33            $7,210.91             $414.40           $6,796.51             $157.62
9       CITIBANK, N.A.                                                 33               $0.00                $0.00               $0.00               $0.00
10      CITIBANK, N.A.                                                 33               $0.00                $0.00               $0.00               $0.00
11      ECAST SETTLEMENT CORPORATION                                   33         $15,343.11               $881.75          $14,461.36             $335.38
12      CITIFINANCIAL, INC.                                            33               $0.00                $0.00               $0.00               $0.00
13      CITIMORTGAGE                                                   33               $0.00                $0.00               $0.00               $0.00
14      LVNV FUNDING, LLC                                              33             $562.90               $32.35             $530.55              $12.31
15      DISCOVER BANK                                                  33            $6,828.90             $392.45           $6,436.45             $149.27
16      DISCOVER BANK                                                  33               $0.00                $0.00               $0.00               $0.00
17      DISCOVER FINANCIAL SERVICES, LLC                               33               $0.00                $0.00               $0.00               $0.00
18      DITECH FINANCIAL, LLC                                          33               $0.00                $0.00               $0.00               $0.00
19      FEDERAL NATIONAL MORTGAGE ASSOCIATION                          33               $0.00                $0.00               $0.00               $0.00
20      MIDLAND CREDIT MANAGEMENT, INC.                                33               $0.00                $0.00               $0.00               $0.00
21      SYNCHRONY BANK                                                 33               $0.00                $0.00               $0.00               $0.00
22      LAWN DOCTOR OF STRATFORD-TURNERSVILLE                          33               $0.00                $0.00               $0.00               $0.00
23      MID AMERICA BANK & TRUST COMPANY                               33             $419.90               $24.13             $395.77               $9.17
24      MUNICIPAL CREDIT UNION                                         33               $0.00                $0.00               $0.00               $0.00
25      OCWEN LOAN SERVICING, LLC                                      33               $0.00                $0.00               $0.00               $0.00




              THIS REPORT IS NOT TO BE CONSTRUED AS A PLAN PAYOFF FIGURE. PLEASE CONTACT THE TRUSTEE'S OFFICE, IN
                                      WRITING, TO RECEIVE AN ACCURATE PLAN PAYOFF FIGURE.
      Case 16-13813-JNP                Doc 79       Filed 02/20/21 Entered 02/20/21 08:36:23                  Desc Main
                                                    Document Page 2 of 2
CL#     Creditor Name                                            LVL   Claim Amt.      Amt. Paid.   Balance Due     Paid this
                                                                                                                      Period
26      MIDLAND FUNDING, LLC                                     33     $1,081.39         $62.15      $1,019.24       $23.64
27      SEARS/CBNA                                               33            $0.00       $0.00          $0.00        $0.00
28      NATIONSTAR MORTGAGE, LLC                                 24            $0.00       $0.00          $0.00        $0.00
29      SOUTH JERSEY GAS COMPANY                                 33            $0.00       $0.00          $0.00        $0.00
30      TOWNSHIP OF WINSLOW                                      28            $0.00       $0.00          $0.00        $0.00
31      U.S. BANK CUST PC4 FIRSTRUST BANK                        28            $0.00       $0.00          $0.00        $0.00
32      AMERICAN INFOSOURCE, LP                                  33          $145.68       $8.37        $137.31        $3.19
33      AMERICAN INFOSOURCE, LP                                  33          $145.90       $8.38        $137.52        $3.19
34      TOWNSHIP OF WINSLOW                                      24          $239.58     $239.58          $0.00     $239.58
35      ISABEL C. BALBOA (CREDITOR)                              0             $0.00       $0.00          $0.00        $0.00
36      SCOTT M. ZAUBER                                          0             $0.00       $0.00          $0.00        $0.00
37      FEDERAL NATIONAL MORTGAGE ASSOCIATION                    13          $526.00     $526.00          $0.00       $51.10
38      NATIONSTAR MORTGAGE, LLC                                 13          $200.00       $0.00        $200.00        $0.00




Case Steps


Start Date                                        No. Months             Payment
04/01/2016                                              54.00                  $0.00
10/01/2020                                       Paid to Date           $6,211.00
11/01/2020                                                5.00               $159.00
04/01/2021                               Projected end of plan




Total payments received this period:            $1,316.00

Total paid to creditors this period:            $1,286.15
Undistributed Funds on Hand:                    $107.17
Arrearages:                                     $201.00
Attorney:                                       JEANIE D. WIESNER, ESQUIRE




              THIS REPORT IS NOT TO BE CONSTRUED AS A PLAN PAYOFF FIGURE. PLEASE CONTACT THE TRUSTEE'S OFFICE, IN
                                      WRITING, TO RECEIVE AN ACCURATE PLAN PAYOFF FIGURE.
